Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Chattel mortgages, § 68*—when acknowledgment insufficient. Where a chattel mortgage is not acknowledged by one of the mortgagors, it will not be effective as against the claim of a third party. 2. Chattel mortgages, § 36*—when statement as to maturity of note defective. A provision in a chattel mortgage that the note secured thereby “became due and payable on or before 35 months after date of option of the legal holder thereof,” held to state no time for the maturity of the debt and to constitute a defect of which a third party may take advantage. 3. Replevin, § 44*—necessity of demand. Where defendant is in possession of goods, under a distress warrant, his possession is lawful and a demand is necessary before replevin can be brought.